In re Coleman, Michael J.; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Terrebonne, 32nd Judicial District Court, Div. “E”, No. 231,278; to the Court of Appeal, First Circuit, No. KW95 2339.
Writ granted in part; case remanded to the district court. The district court is ordered to appoint counsel for purposes of holding a hearing at which it will determine whether relator is entitled to an out-of-time appeal under the rule of State v. Counterman, 475 So.2d 336, 340 (La.1985). In all other respects, the application is denied.
LEMMON, J., not on panel.